1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
2                                                                   EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Apr 04, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK     C



4
     WILLIAM DONALD HARGROVE,                    No. 2:18-cv-00281-SMJ
5
                               Petitioner,
6                 v.                             ORDER DENYING MOTION TO
                                                 ALTER JUDGMENT
7    JAMES KEY,

8                              Respondent.

9
           Before the Court, without oral argument, is Petitioner William Donald
10
     Hargrove’s Motion to Alter or Amend Judgment, ECF No. 16. Respondent James
11
     Key did not respond to the motion. The Court determines that this motion should
12
     not be construed as a successive habeas petition because it does not raise an
13
     argument or ground for relief that was not raised initially. See Rishor v. Ferguson,
14
     822 F.3d 482, 492 (9th Cir. 2016). And so, the motion is not subject to the additional
15
     restrictions that apply to successive habeas petitions under the Antiterrorism and
16
     Effective Death Penalty Act of 1996 and the Court has jurisdiction to rule on the
17
     motion.
18
           Altering a judgment under Federal Rule of Civil Procedure 59(e) is an
19
     “extraordinary remedy” available only when (1) the Court committed manifest
20
     errors of law or fact, (2) the Court is presented with newly discovered or previously


     ORDER DENYING MOTION TO ALTER JUDGMENT - 1
1    unavailable evidence, (3) the decision was manifestly unjust, or (4) there is an

2    intervening change in the controlling law. Allstate Ins. Co. v. Herron, 634 F.3d

3    1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon, 197 F.3d 1253, 1255 n.1

4    (9th Cir. 1999) (en banc)). Here, Petitioner argues that the Court should vacate its

5    judgment, amend its order, and “direct the State of Washington either to release or

6    retry” him within a reasonable time. ECF No. 16 at 10. But contrary to Petitioner’s

7    assertions, he fails to meet the requisite showing and presents the same facts,

8    arguments, and authority that the Court already considered previously when ruling

9    on his habeas petition. Having carefully reviewed the motion and the entire file in

10   this matter, the Court is fully informed and denies the motion. The Court’s Order

11   Denying Petition, ECF No. 14, still stands in full force notwithstanding Petitioner’s

12   disagreement with the outcome.

13         Accordingly, IT IS HEREBY ORDERED:

14                Petitioner’s Motion to Alter Judgment, ECF No. 16, is DENIED.

15         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

16   provide copies to all counsel and Petitioner.

17         DATED this 4th day of April 2019.

18                      ___________________________
                        SALVADOR MENDOZA, JR.
19                      United States District Judge

20



     ORDER DENYING MOTION TO ALTER JUDGMENT - 2
